Buchanan, J.
Various persons claim to be creditors of this succession, whose claims are not recognized by the executrix as just. Their oppositions to a provisional account of administration having been sustained by the District Court, the executrix has appealed in relation to two of the claims thus allowed.
1st. Battersl/y and Watson claim 4 56, amount (including costs of protest) of a bond subscribed by the deceased William B. Smith at Liverpool, on the 10th August, 1854. This claim is evidenced by the production of the bond, the signature of which is not disputed, and by correspondence of Smith.
*252d. Sybrandt and Uevins claim $437 83 by book account against one Gale, which the deceased Smith assumed and promised to pay — as proved by two witnesses, Ilopldns and Andrews.
The defence set up by the executrix is insanity of Smith. But the evidence does not make out this defence. It is clear that the mental derangement which some of the witnesses attribute to him was not notorious, as required by.the 3d rule of Article 1781 of the Code, in cases where there has been no interdiction. Neither is it shown that the persons who contracted with Smith were aware of a derangement of his intolocts when they so contracted.
The contracts in themselves contain no indication of insanity on the pai u of Smith. That of Battersly and Watson, at least, was much more than thirty days previous to the death of Smith, and no application was ever made for Smith's interdiction. O. 0., Art. 396 ; Art. 1781, rules 5 and 6.
It is, therefore, adjudged and decreed that the judgment of the District Court be affirmed, with costs.